DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter. Claims 1-10 cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Regarding claim 1, even though a processor is contained in the preamble, it does not automatically imply structure. The system could be embodied by software to perform the hardware functions. Se Applicant’s Specification, par. 34 (The term "processor" also encompasses software that makes the act of serving information or providing services possible.).  As a result, the claims are not drawn to eligible subject matter. It is recommended to amend and narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding a means limitation, a CPU, processor (in the body of the claim), etc. in order to include at least one hardware element within the claimed apparatus. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10-11, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lime et al. (hereinafter Kim) (US 2021/0035337 A1).
Regarding claim 1:  Kim discloses - obtain, from a magnetic resonance scanner, sub-sampled k-space data (The image reconstruction system 100 may obtain one or more samples of the MRI k-space data (202)., par. 54); - apply an inverse fast fourier transform to the sub-sampled k-space data to generate a preliminary image (After the one or more sets of reconstructed k-space data 306 are combined, the image reconstruction system 100 generates, provides and outputs the high-quality MRI image 312 (214). The image reconstruction system 100 may perform an inverse of the Fourier transform domain to reconstruct the high-quality MRI image 312 from the reconstructed k-space data 306. The image reconstruction system 100 may display the high-quality MRI image 312 on the user interface 116 to a user or other operator. The reconstructed MRI image using the LORAKI model outperforms and is of higher quality or resolution than the reconstructed MRI images using the other models., par. 75); and - process the preliminary image via a trained cascaded recurrent neural network to reconstruct a magnetic resonance image (The image reconstruction system 100 may obtain or generate one or more deep learning models, or neural networks or other models (hereinafter, referred to as "models") 304a-d (204). The image reconstruction system 100 may train the parameters of the deep learning model or neural network 
Regarding claim 6:  Kim satisfies all the elements of claim 1.  Kim further discloses wherein a number of iterations of a given recurrent neural network are configurable (The one or more models 304a-d, such as the model 304d, may include LORAKI. LORAKI is a learning-based image reconstruction model that relies on scan-specific nonlinear autoregressive modeling using a recurrent convolutional neural network, which demonstrates better performance than the previously mentioned models. The LORAKI structure includes nonlinear ReLU activation functions within a convolutional RNN architecture. The LORAKI structure is shown in FIG. 4A 
Regarding claim 7:  Kim satisfies all the elements of claim 1.  Kim further discloses is further configured to add at least one data consistency layer (The multiple shift-invariant linear autoregressive relationships that hold in k-space may be subject to a data consistency constraint that the estimated Fourier coefficient values should match the measured data at every k-space location was actually sampled during data acquisition. This formulation imposes multiple scan-specific linear shift-invariant autoregressive relationships associated with spatial support, smooth support, and multi-channel correlation constraints. The constraints are implicit in the PL different sets of linear coefficients v.sub.lp[k], which are learned by computing the nullspace vectors of a structured matrix formed from the autocalibration data. , par. 91) after each iteration of a given recurrent neural network (The one or more models 304a-d, such as the model 304d, may include LORAKI. LORAKI is a learning-based image reconstruction model that relies on scan-specific nonlinear autoregressive modeling using a recurrent convolutional neural network, which demonstrates better performance than the previously mentioned models. The LORAKI structure includes nonlinear ReLU activation functions within a convolutional RNN architecture. The LORAKI structure is shown in FIG. 4A for example, and is further described in FIG. 5. Starting from an initialization of d.sub.rec.sup.(0)=d.sub.zp, the LORAKI structure iterates the following equation for a total of K iterations. The number of iterations may be user-selected or a pre-
Regarding claim 10:  Kim satisfies all the elements of claim 1.  Kim further discloses further 
comprising a database arrangement (Fig. 1, database 106) coupled in communication with the processor (Fig. 1, processor 110), wherein the database arrangement (Fig. 1, database 106) is configured to store at least the magnetic resonance image that is reconstructed by the processor (The image reconstruction system 100 may include a database 106. A database is any collection of pieces of information that is organized for search and retrieval, such as by a computer, and the database 106 may be organized in tables, schemas, queries, report, or any other data structures. A database may use any number of database management systems. A database 106 may include a third-party server or website that stores or provides information. The information may include real-time information, periodically updated information, or user-inputted information. The information may include health information, such as the biological, physiological, neurological or anatomical data. The data may be under-sampled and contain missing or corrupted k-space data, which may be provided to the image reconstruction device 102., par. 48).
Regarding claim 11:  The structural elements of apparatus claim 1 perform all of the steps of method claim 11.  Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 1.
Regarding claim 16:  Kim satisfies all the elements of claim 11.  The structural elements of apparatus claim 6 perform all of the steps of method claim 16.  Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 6.

Regarding claim 17:  Kim satisfies all the elements of claim 11.  The structural elements of apparatus claim 7 perform all of the steps of method claim 17.  Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 7.
Regarding claim 20:  Kim satisfies all the elements of claim 11.  The structural elements of apparatus claim 10 perform all of the steps of method claim 20.  Thus, claim 20 is rejected for the same reasons discussed in the rejection of claim 10.
Allowable Subject Matter
Claims 2-5, 8-9, 12-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664